Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-8 are objected to because of the following informalities: 
For claim 6, line 1 “fungal” should be changed to --mushroom--.
For claim 7, lines 1-2 “wherein the therapeutic capacities is the therapeutic capacities” should be --wherein said therapeutic capacities are therapeutic capacities--.
For claim 8, line 2 “during incubation and development of the carpophores” should be --during incubation of the mycelium and during development of the carpophores--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "physical treatment for submitting said environment to electromagnetic fields".  There is insufficient antecedent basis for this limitation, ‘said environment’, in the claim. 
Claim 1 recites the limitation "physical treatment for submitting said environment to electromagnetic fields being performed in all the steps before the carpophore harvest".  It is unclear if the steps are written in order of operation, thus unclear what “all the steps before” refers to.
Claim 1 recites the limitations "adding egg powder to the substratum and, adding inorganic trace elements to the substratum after sowing the mycelium". It is unclear whether these steps are treated with the electromagnetic fields since adding egg powder indicates no specific time and “after sowing” could also be performed after carpophore harvest (EMF is performed ‘before the carpophore harvest’).
Claim 1 recites the limitation "wherein said EMF is of 15-25 mT for an interval of 10-20 min/day after the isolation and development of the mycelium and before the sowing, and continuing for all the steps up to the development of the mushroom primordia".  It is unclear if the steps are written in order of operation, thus unclear what “all the steps up to” refers to. Does “up to” include the development of the mushroom primordia” step?
Claim 1 recites the limitation "wherein the method results in a relevant shortening of production time". It is unclear what the production time is being compared to and 
Claim 8 recites the limitation "wherein the production time during incubation and development of the carpophores from the mushroom primordia is shortened”. It is unclear what the production time is being compared to, and thus how to determine whether the production time is shortened in the method.
Claims 3-7 are rejected as being dependent from a rejected base claim.

The claims include several descriptions of when a step is performed (i.e. “before sowing”, “before the carpophore harvest”, and “all the steps up to”), thus it would be more clear if each step was numbered and the preamble includes language that emphasizes the order of operation.
Further, for clarity, suggestions for claim 1 are as follows:
“-sowing the mycelium in the pre-dosed substratum”
“-incubation of the mycelium and development of mushroom primordia in said greenhouse under controlled conditions”.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/12/2021, with respect to the rejection(s) of claims 1, 3 and 6 under 35 U.S.C. 103 as being unpatentable over Beelman et al. in view of Mee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, claims 1 and 3-8 remain rejected under 35 U.S.C. 112(b) and are not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/DAVID J PARSLEY/           Primary Examiner, Art Unit 3643